Name: Commission Regulation (EC) No 1940/1999 of 10 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities11. 9. 1999 L 241/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1940/1999 of 10 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 11 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 11. 9. 1999L 241/2 ANNEX to the Commission Regulation of 10 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 92,8 060 68,2 999 80,5 0707 00 05 628 119,3 999 119,3 0709 90 70 052 67,1 999 67,1 0805 30 10 052 70,3 388 77,1 524 68,6 528 69,9 999 71,5 0806 10 10 052 82,5 064 44,9 400 233,0 999 120,1 0808 10 20, 0808 10 50, 0808 10 90 388 71,8 400 55,2 404 74,5 508 20,3 512 50,3 528 20,1 800 57,6 804 57,3 999 50,9 0808 20 50 052 79,5 064 63,3 388 71,8 999 71,5 0809 30 10, 0809 30 90 052 104,0 999 104,0 0809 40 05 052 42,5 064 46,6 066 73,6 068 42,0 400 130,3 999 67,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.